NO. 12-15-00259-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS


DELANDA LETREGG PLAYER,                              §   APPEAL FROM THE 114TH
APPELLANT

V.                                                   §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §   SMITH COUNTY, TEXAS


                                       MEMORANDUM OPINION
                                           PER CURIAM
       Delanda Letregg Player appeals the trial court’s order authorizing the withdrawal of funds
from his inmate trust account. Texas Civil Practice and Remedies Code Chapter 14 applies to this
appeal. We dismiss the appeal as frivolous.



                                    INMATE LITIGATION–CHAPTER 14
       Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code was
amended to apply to an action, including an appeal or an original proceeding, brought by an inmate
in a trial court or in an appellate court, in which an affidavit of indigence is also filed. TEX. CIV.
PRAC. & REM. CODE ANN. § 14.002 (West Supp. 2014). This means that the requirements of
Chapter 14 apply when inmates file an appeal or an original proceeding in an appellate court just as
when they file an action in a trial court. See id.
       Chapter 14 requires an inmate to file an affidavit or declaration “relating to previous filings”
in which the inmate must detail all previous actions filed pro se, other than a suit under the Texas
Family Code. Id. § 14.004(a) (West Supp. 2015). The affidavit or declaration must be accompanied
by a certified copy of his “inmate trust account statement” that “reflect[s] the balance of the account
at the time the claim is filed and activity in the account during the six months preceding the date on
which the claim is filed.” Id. § 14.004(c) (West Supp. 2015). The filings required under Chapter
14 are “an essential part of the process by which courts review inmate litigation.” Hickson v. Moya,
926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
         The failure to file the affidavit or declaration with the required information about previous
filings or the inmate trust account statement can result in dismissal without notice or hearing. See,
e.g., Amir–Sharif v. Mason, 243 S.W.3d 854, 857 (Tex. App.–Dallas 2008, no pet.); Thompson v.
Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana 2003, no pet.). Further, when an inmate
fails to comply with the requirement for the affidavit or declaration of previous filings, the trial
court may assume that the current action is substantially similar to one previously filed by the inmate
and thus is frivolous. Bell v. Tex. Dep’t of Criminal Justice– Institutional Div., 962 S.W.2d 156,
158 (Tex. App.–Houston [14th Dist.] 1998, pet. denied). We conclude that this caselaw interpreting
the Chapter 14 requirements as they apply to actions filed in trial courts now applies to actions filed
in appellate courts. See Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.–Waco 2013, no pet.);
see also TEX. CIV. PRAC. & REM. CODE ANN. § 14.002.
         In this appeal, Player did not file an affidavit or declaration of previous filings accompanied
by an inmate trust account statement showing the balance for the six months preceding the date his
notice of appeal was filed. Because the requirements of Chapter 14 now apply to inmate
proceedings in the courts of appeals, caselaw permits us to dismiss Player’s appeal without notice.


                                                       DISPOSITION
         Because Player did not file an affidavit or declaration of previous filings, we dismiss this appeal
as frivolous. See Bell, 62 S.W.2d at 158.
Opinion delivered December 3, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                        (PUBLISH)




                                                              2
                                       COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                               JUDGMENT

                                             DECEMBER 3, 2015


                                             NO. 12-15-00259-CV


                                     DELANDA LETREGG PLAYER,
                                              Appellant
                                                 v.
                                        THE STATE OF TEXAS,
                                              Appellee



                          Appeal from the 114th District Court of Smith
                            County, Texas (Tr.Ct.No. 114-0765-14)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.

                        It is therefore ORDERED, ADJUDGED and DECREED by this court that

this appeal be, and the same is, hereby dismissed as frivolous; and that this decision be certified
to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                          3
4